DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-20 are pending in the instant application and are being examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(1) Claim 8 (and Claims 9-14 based on dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Independent Claim 8’s first limitation “receiving, from a car sharing server, at least one of a return signal of the vehicle and a diagnosis request signal of the vehicle” clearly allows for only one of the two mentioned signals to be received.  Then there are two “in response to…” limitations that are dependent on whether the return signal of the vehicle is received and whether the diagnosis request signal of the vehicle is received, respectively, and only if the diagnosis request signal of the vehicle is received is that 2nd “in response to” limitation occurring, and only if that happens is “trouble state information of a plurality of electronic devices of the vehicle” generated.  Therefore, the final limitation “transmitting the trouble state information of the plurality of electronic devices to the car sharing server” (which is indented, thus generally signifying that it is a new limitation) is indefinite because it is unclear as to how this limitation can occur if for example the trouble state information was never created in the first place (i.e. if only a return signal is received without a diagnosis request signal being received).  For purposes of compact prosecution, Examiner is interpreting this final limitation as if it were instead part of the 2nd “when receiving” limitation (i.e. removing the indent that generally signifies that it’s a separate limitation).  And note that if this above interpretation is correct and an amendment is made to the claims to match this interpretation, there should also be and “and” added at the end of the first “when receiving” limitation, since there would only be three total limitations instead of four.  Appropriate corrections are required.
(2) Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  This claim’s preamble states “wherein the determining the trouble state of the plurality of electronic devices and transmitting the trouble state of the plurality of electronic devices to the car sharing server comprises:”; however, “the determining” (used once) and “the trouble state” (used twice) each lack proper antecedent basis for use in this claim.  For purposes of compact prosecution, Examiner is interpreting this preamble to instead say “the generating the trouble state information of the plurality of electronic devices and transmitting the trouble state information of the plurality of electronic devices to the car sharing server comprises:”.  Appropriate corrections are required.
(3) Claim 15 (and Claims 16-20 based on dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Independent Claim 15’s first limitation includes “a car sharing server configured to receive at least one of a return signal of a vehicle…”, which includes the term “a vehicle” but doesn’t definitively claim that vehicle as a separate element in the claimed system, but then the second limitation then states “wherein the vehicle is configured to…”, which could simply be describing the capabilities of a vehicle external to the claimed system (that at least sends the return signal to the car sharing server).  As such, the “wherein the vehicle” limitation creates indefiniteness as to whether or not the vehicle itself is meant to be definitively claimed as part of this system as well.  For purposes of compact prosecution, Examiner is interpreting this claim so that the system first comprises “a vehicle; and” prior to “a car sharing server” (and that the “a vehicle” in the “car sharing server” limitation is then changed to be “the vehicle”).  Appropriate corrections are required.
(4) Claims 17-18 (and Claim 19 based on dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Claim 17 utilizes the phrase “determine whether it is necessary to make a repair to the vehicle”, and then Claim 18 utilizes the term “when it has been determined that the repair of the vehicle is necessary.  However, these claims are indefinite because it is subjective as to what makes a repair necessary for a vehicle.  Some people may say a repair isn’t necessary until the vehicle won’t physically operate without said repair; while other people may say that a repair is necessary at a point that occurs well before the vehicle stops being able to physically operate (for example, when a part gets to a certain age, wear-point, etc.).  As such, under broadest reasonable interpretation (BRI), Examiner is interpreting a repair being necessary as being when whatever algorithm is being run in the car sharing server merely suggests said repair to at least something in/on the vehicle.  Secondly, specific to Claim 17 only, the limitation “based on at least one of the trouble code information received from the vehicle or the trouble state information of the plurality of electronic devices” appears to require the “or the trouble state information…” to instead be “and the trouble state information…”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Covington et al. (US 2021/0049836, filed 15 Aug 19), herein “Covington”.
Regarding Claim 1 (Independent), Covington discloses a vehicle (vehicle 8) comprising:
a plurality of controllers provided in the vehicle (“An ECU can control various aspects of vehicle operation or components within a vehicle. For example, the ECU can include a powertrain (PT) system ECU, an engine control module (ECM) ECU, a supplemental inflatable restraint (SIR) system (e.g., an air bag system) ECU, an entertainment system ECU, or some other ECU”, Paragraph 58, “the vehicle 8 is shown with an airbag system ECU 16, a traction control system ECU 17, a powertrain system (PT) ECU 18, an anti-lock brake system (ABS) ECU 19, a DLC 20, and sensor(s) 38 each of which is connected to a vehicle communication link 21. Other examples of the ECU within the vehicle 8 are also possible”, Paragraph 71) and configured to generate trouble code information (“computing system 2 may operate as a vehicle diagnostic tool, scanner, or other type of VST”, Paragraph 74, “vehicle diagnostic information may also include diagnostic trouble codes from the vehicle 8. The diagnostic trouble codes may indicate issues associated with one or more vehicle systems…computing system 2 obtaining vehicle diagnostic information from the vehicle 8 may be the VST 40 described in FIG. 5. Particularly, the VST 40 may request and obtain VDP from the vehicle 8 using a vehicle data message (VDM) (e.g., a serial data message). For instance, the VST 40 may use the DLC or another component to communicate with the vehicle 8 to obtain the VDP that describe operations of the vehicle 8. As an example implementation, the VST 40 may receive the VDP from the vehicle 8 in the form of an electrical signal…computing system 2 can receive vehicle diagnostic information from an on-board diagnostics (OBD) II reporting system of the vehicle 8 operating in OBD II, mode $01. Similarly, the computing system 2 can receive vehicle diagnostic information from an OBD reporting system of the vehicle 8 operating in OBD II, mode $02. In further examples, the computing system 2 can switch between receiving the parameters from the OBD II reporting system of the vehicle operating in mode 1, mode $02, and other OBD II modes”, Paragraphs 166-168);
a plurality of electronic devices provided in the vehicle (“electronic vehicle components on a vehicle”, Paragraph 2, “various systems of a vehicle”, Paragraph 4, “other communication can occur between devices operating in the vehicle. For example, the user can use the computing system 2 to trigger operation of one or more sensors measuring aspects of operation of one or more vehicle systems”, Paragraph 97, “data received by a processor can represent a vehicle component. The processor can determine what type of vehicle component is represented by the data by comparing the data to a structure that defines a variety of vehicle components”, Paragraph 232);
a power controller configured to control the plurality of electronic devices (“computing system 2 can also include a power supply 36…to provide an electrical current to electrically-operable component(s) connected to the power supply”, Paragraph 102, “the power supply 36 or any other power supply discussed in this disclosure can include (1) a connection to an internal power source, and (2) power transfer circuitry to provide an electrical current to flow to electrically-operable component(s) connected to the internal power source. As an example, the internal power source can include an energy storage device, such as a battery”, Paragraph 103);
a transceiver configured to transmit data (“computing system 2 or another computing system can include a vehicle communication transceiver 25 connectable to a vehicle communication link and a processor to transmit and receive vehicle communications via the vehicle communication link”, Paragraph 57) to a car sharing server (“operating environment 1 further includes the server 4 connected to the computing system 2 via the communication network 6. As such, the server 4 can take various forms as well, such as a specialty server specifically/uniquely configured for the purpose of servicing vehicles, or a general-purpose server. In some examples, the server 4 can be scaled so as to be able to serve any number of devices, such as one computing system (as shown in FIG. 1), one hundred computing systems, one thousand computing systems, or some other number of computing system”, Paragraph 51);
a processor (processor 23, “processor 23 (as well as any other processor discussed in this description, such as the processor 60 shown in FIG. 6)) can include one or more processors…processor 23, 60 can include a special purpose processor, such as a neural network processor, a graphics processor, or an embedded processor”, Paragraphs 76-77); and
a non-transitory storage medium containing program instructions that, when executed by the processor (“a non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause a computing system to perform functions”, Paragraph 7, “processor 23 can be configured to execute computer-readable program instructions (CRPI) 28 stored in the memory 27. The CRPI configured to carry out functions discussed in this disclosure, such as the CRPI 28, 64, can include assembler instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, and/or either source code or object code written in one or any combination of two or more programming languages”, Paragraph 79), causes the transceiver to:
transmit the trouble code information received from the plurality of controllers to the car sharing server (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs), measurements read by a shop tool from a VDM, real-time and/or non-real-time electrical measurements (e.g., sensor readings), VDI, and/or other types of data…the vehicle 8 can transmit data indirectly to the computing system 2 by transmitting the data over communication link 12, communication network 6, and communication link 10 to the server 4, after which the server 4 can transmit the data over communication link 10, communication network 6, and communication link 9 to the computing system 2…vehicle 8 (and perhaps other vehicles in communication with the server 4) can transmit data to the server 4, specifying the server 4 as the destination for the data. Thereafter, the computing system 2 can transmit to the server 4 a request for the data, the server 4 can assemble the data and transmit the data to the computing system 2 in response to the request”, Paragraph 61) in response to receiving a return signal of the vehicle from the car sharing server (e.g. data indicating an active connection/diagnostic session and/or a response to a request to the server for data; “the response 15 to the request 14 provided by the server 4 may allow the computing system 2 to display contextually relevant pieces of data or information about the vehicle 8, such as vehicle data parameter (VDP) graphs indicative of various PIDs, a list of PIDs, or a test to perform to service a vehicle with respect to a PID that breached a PID threshold. The list of PIDs can include an indexed list of PIDs applicable to the vehicle and operation of the vehicle described in the request 14. The VDP graphs provided in the response 15 can be based on PIDs that the computing system 2 provided to the server 4 before transmission of the request 14. The test within the response 15 can include one or more tests. The one or more tests can include a test within an indexed list of tests, such as an indexed list of component tests, an indexed list of functional tests, or an indexed list of reset procedures”, Paragraph 68, “diagnostic session data (DSD) 65”, paragraph 118, “DSD 65 can also comprise data indicating a diagnostic session at the computing system 2 is active or inactive. The server 4 can determine a new diagnostic session is active upon receiving vehicle identifying information for a particular vehicle while the DSD 65 does not include data indicating a diagnostic session is active for the particular vehicle”, Paragraph 121, “receiving a communication indicating the computing system 2 is connected to the communication network 6 and/or transmitting a response with a diagnostic list 66 to the computing system 2…The diagnostic list 66 may include OBD data or other information from the vehicle”, Paragraph 121), and
transmit trouble state information of the plurality of electronic devices received from the power controller to the car sharing server (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs), measurements read by a shop tool from a VDM, real-time and/or non-real-time electrical measurements (e.g., sensor readings), VDI, and/or other types of data…the vehicle 8 can transmit data indirectly to the computing system 2 by transmitting the data over communication link 12, communication network 6, and communication link 10 to the server 4, after which the server 4 can transmit the data over communication link 10, communication network 6, and communication link 9 to the computing system 2…vehicle 8 (and perhaps other vehicles in communication with the server 4) can transmit data to the server 4, specifying the server 4 as the destination for the data. Thereafter, the computing system 2 can transmit to the server 4 a request for the data, the server 4 can assemble the data and transmit the data to the computing system 2 in response to the request”, Paragraph 61) in response to receiving a diagnosis request signal of the vehicle from the car sharing server (e.g. a request to diagnose the vehicle and/or suggested PIDs to request from the vehicle; “PID index 70 can comprise or be associated with particular vehicle identifying information. The server 4 can provide a PID index to the computing system 2 for identifying suggested PIDs to request from the vehicle 8 to diagnose the vehicle 8”, Paragraph 143).
Regarding Claim 8 (Independent), Covington discloses a control method (“an example embodiment takes the form of a method”, Paragraph 6) of a vehicle (vehicle 8), comprising:
receiving, from a car sharing server, (“operating environment 1 further includes the server 4 connected to the computing system 2 via the communication network 6. As such, the server 4 can take various forms as well, such as a specialty server specifically/uniquely configured for the purpose of servicing vehicles, or a general-purpose server. In some examples, the server 4 can be scaled so as to be able to serve any number of devices, such as one computing system (as shown in FIG. 1), one hundred computing systems, one thousand computing systems, or some other number of computing system”, Paragraph 51) at least one of a return signal of the vehicle (e.g. data indicating an active connection/diagnostic session and/or a response to a request to the server for data; “the response 15 to the request 14 provided by the server 4 may allow the computing system 2 to display contextually relevant pieces of data or information about the vehicle 8, such as vehicle data parameter (VDP) graphs indicative of various PIDs, a list of PIDs, or a test to perform to service a vehicle with respect to a PID that breached a PID threshold. The list of PIDs can include an indexed list of PIDs applicable to the vehicle and operation of the vehicle described in the request 14. The VDP graphs provided in the response 15 can be based on PIDs that the computing system 2 provided to the server 4 before transmission of the request 14. The test within the response 15 can include one or more tests. The one or more tests can include a test within an indexed list of tests, such as an indexed list of component tests, an indexed list of functional tests, or an indexed list of reset procedures”, Paragraph 68, “diagnostic session data (DSD) 65”, paragraph 118, “DSD 65 can also comprise data indicating a diagnostic session at the computing system 2 is active or inactive. The server 4 can determine a new diagnostic session is active upon receiving vehicle identifying information for a particular vehicle while the DSD 65 does not include data indicating a diagnostic session is active for the particular vehicle”, Paragraph 121, “receiving a communication indicating the computing system 2 is connected to the communication network 6 and/or transmitting a response with a diagnostic list 66 to the computing system 2…The diagnostic list 66 may include OBD data or other information from the vehicle”, Paragraph 121) and a diagnosis request signal of the vehicle (e.g. a request to diagnose the vehicle and/or suggested PIDs to request from the vehicle; “PID index 70 can comprise or be associated with particular vehicle identifying information. The server 4 can provide a PID index to the computing system 2 for identifying suggested PIDs to request from the vehicle 8 to diagnose the vehicle 8”, Paragraph 143);
in response to receiving the return signal of the vehicle from the car sharing server (e.g. data indicating an active connection/diagnostic session and/or a response to a request to the server for data, as already described above), transmitting trouble code information (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs), measurements read by a shop tool from a VDM, real-time and/or non-real-time electrical measurements (e.g., sensor readings), VDI, and/or other types of data…the vehicle 8 can transmit data indirectly to the computing system 2 by transmitting the data over communication link 12, communication network 6, and communication link 10 to the server 4, after which the server 4 can transmit the data over communication link 10, communication network 6, and communication link 9 to the computing system 2…vehicle 8 (and perhaps other vehicles in communication with the server 4) can transmit data to the server 4, specifying the server 4 as the destination for the data. Thereafter, the computing system 2 can transmit to the server 4 a request for the data, the server 4 can assemble the data and transmit the data to the computing system 2 in response to the request”, Paragraph 61, “computing system 2 may operate as a vehicle diagnostic tool, scanner, or other type of VST”, Paragraph 74, “vehicle diagnostic information may also include diagnostic trouble codes from the vehicle 8. The diagnostic trouble codes may indicate issues associated with one or more vehicle systems…computing system 2 obtaining vehicle diagnostic information from the vehicle 8 may be the VST 40 described in FIG. 5. Particularly, the VST 40 may request and obtain VDP from the vehicle 8 using a vehicle data message (VDM) (e.g., a serial data message). For instance, the VST 40 may use the DLC or another component to communicate with the vehicle 8 to obtain the VDP that describe operations of the vehicle 8. As an example implementation, the VST 40 may receive the VDP from the vehicle 8 in the form of an electrical signal…computing system 2 can receive vehicle diagnostic information from an on-board diagnostics (OBD) II reporting system of the vehicle 8 operating in OBD II, mode $01. Similarly, the computing system 2 can receive vehicle diagnostic information from an OBD reporting system of the vehicle 8 operating in OBD II, mode $02. In further examples, the computing system 2 can switch between receiving the parameters from the OBD II reporting system of the vehicle operating in mode 1, mode $02, and other OBD II modes”, Paragraphs 166-168) generated by a plurality of controllers provided in the vehicle (“An ECU can control various aspects of vehicle operation or components within a vehicle. For example, the ECU can include a powertrain (PT) system ECU, an engine control module (ECM) ECU, a supplemental inflatable restraint (SIR) system (e.g., an air bag system) ECU, an entertainment system ECU, or some other ECU”, Paragraph 58, “the vehicle 8 is shown with an airbag system ECU 16, a traction control system ECU 17, a powertrain system (PT) ECU 18, an anti-lock brake system (ABS) ECU 19, a DLC 20, and sensor(s) 38 each of which is connected to a vehicle communication link 21. Other examples of the ECU within the vehicle 8 are also possible”, Paragraph 71) to the car sharing server (“vehicle 8 (and perhaps other vehicles in communication with the server 4) can transmit data to the server 4, specifying the server 4 as the destination for the data”, Paragraph 61); and
in response to receiving the diagnosis request signal of the vehicle from the car sharing server (e.g. a request to diagnose the vehicle and/or suggested PIDs to request from the vehicle, as already described above), generating trouble state information (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs), measurements read by a shop tool from a VDM, real-time and/or non-real-time electrical measurements (e.g., sensor readings), VDI, and/or other types of data…the vehicle 8 can transmit data indirectly to the computing system 2 by transmitting the data over communication link 12, communication network 6, and communication link 10 to the server 4, after which the server 4 can transmit the data over communication link 10, communication network 6, and communication link 9 to the computing system 2…vehicle 8 (and perhaps other vehicles in communication with the server 4) can transmit data to the server 4, specifying the server 4 as the destination for the data. Thereafter, the computing system 2 can transmit to the server 4 a request for the data, the server 4 can assemble the data and transmit the data to the computing system 2 in response to the request”, Paragraph 61) of a plurality of electronic devices of the vehicle (“electronic vehicle components on a vehicle”, Paragraph 2, “various systems of a vehicle”, Paragraph 4, “other communication can occur between devices operating in the vehicle. For example, the user can use the computing system 2 to trigger operation of one or more sensors measuring aspects of operation of one or more vehicle systems”, Paragraph 97, “data received by a processor can represent a vehicle component. The processor can determine what type of vehicle component is represented by the data by comparing the data to a structure that defines a variety of vehicle components”, Paragraph 232), and transmitting the trouble state information of the plurality of electronic devices to the car sharing server (“vehicle 8 (and perhaps other vehicles in communication with the server 4) can transmit data to the server 4, specifying the server 4 as the destination for the data”, Paragraph 61).
Regarding Claim 15 (Independent), Covington discloses a vehicle trouble diagnosis system (“an example embodiment takes the form of a system. The system comprises a display interface and a computing device. The computing device is configured to receive vehicle diagnostic information from a vehicle. The vehicle diagnostic information includes one or more sets of parameters corresponding to parameter identifiers (PIDs). The computing device is also configured to identify a first set of parameters corresponding to a PID representing a state of a particular system of the vehicle and determine, using the first set of parameters, a current value of the PID. The computing device is also configured to perform a comparison between the current value and a predetermined value for the PID. The computing device is further configured to determine a health of the particular system of the vehicle such that the health reflects a difference between the current value and the predetermined value for the PID. The computing device is also configured to display, at the display interface, a vehicle health record representing the health of the particular system of the vehicle”, Paragraph 8), comprising:
a vehicle (vehicle 8); and
a car sharing server (“operating environment 1 further includes the server 4 connected to the computing system 2 via the communication network 6. As such, the server 4 can take various forms as well, such as a specialty server specifically/uniquely configured for the purpose of servicing vehicles, or a general-purpose server. In some examples, the server 4 can be scaled so as to be able to serve any number of devices, such as one computing system (as shown in FIG. 1), one hundred computing systems, one thousand computing systems, or some other number of computing system”, Paragraph 51) configured to receive at least one of a return signal of [[a]]the vehicle (e.g. data indicating an active connection/diagnostic session and/or a response to a request to the server for data; “the response 15 to the request 14 provided by the server 4 may allow the computing system 2 to display contextually relevant pieces of data or information about the vehicle 8, such as vehicle data parameter (VDP) graphs indicative of various PIDs, a list of PIDs, or a test to perform to service a vehicle with respect to a PID that breached a PID threshold. The list of PIDs can include an indexed list of PIDs applicable to the vehicle and operation of the vehicle described in the request 14. The VDP graphs provided in the response 15 can be based on PIDs that the computing system 2 provided to the server 4 before transmission of the request 14. The test within the response 15 can include one or more tests. The one or more tests can include a test within an indexed list of tests, such as an indexed list of component tests, an indexed list of functional tests, or an indexed list of reset procedures”, Paragraph 68, “diagnostic session data (DSD) 65”, paragraph 118, “DSD 65 can also comprise data indicating a diagnostic session at the computing system 2 is active or inactive. The server 4 can determine a new diagnostic session is active upon receiving vehicle identifying information for a particular vehicle while the DSD 65 does not include data indicating a diagnostic session is active for the particular vehicle”, Paragraph 121, “receiving a communication indicating the computing system 2 is connected to the communication network 6 and/or transmitting a response with a diagnostic list 66 to the computing system 2…The diagnostic list 66 may include OBD data or other information from the vehicle”, Paragraph 121) and a diagnosis request signal of the vehicle (e.g. a request to diagnose the vehicle and/or suggested PIDs to request from the vehicle; “PID index 70 can comprise or be associated with particular vehicle identifying information. The server 4 can provide a PID index to the computing system 2 for identifying suggested PIDs to request from the vehicle 8 to diagnose the vehicle 8”, Paragraph 143) from a user terminal (VST 40; “computing system 2 may operate as a vehicle diagnostic tool, scanner, or other type of VST. In some examples, the computing system 2 may be a tablet computing system, a cellular phone (e.g., smartphone), a laptop or desktop computer, a head-mountable device (HIVID), a wearable computing system, or a different type of fixed or mobile computing system”, Paragraph 74, “VST 40 includes a display 41, a user input section 42, and a housing 43 with the display 41 and the user input section 42 making up a part of a user interface configured to receive input from a user and provide output to the user of the VST 40”, Paragraph 107) and to transmit the at least one of the return signal and the diagnosis request signal to the vehicle (“computing system 2 obtaining vehicle diagnostic information from the vehicle 8 may be the VST 40 described in FIG. 5. Particularly, the VST 40 may request and obtain VDP from the vehicle 8 using a vehicle data message (VDM) (e.g., a serial data message). For instance, the VST 40 may use the DLC or another component to communicate with the vehicle 8 to obtain the VDP that describe operations of the vehicle 8. As an example implementation, the VST 40 may receive the VDP from the vehicle 8 in the form of an electrical signal”, Paragraph 167);
wherein the vehicle is configured to transmit trouble code information of the vehicle to the car sharing server (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs), measurements read by a shop tool from a VDM, real-time and/or non-real-time electrical measurements (e.g., sensor readings), VDI, and/or other types of data…the vehicle 8 can transmit data indirectly to the computing system 2 by transmitting the data over communication link 12, communication network 6, and communication link 10 to the server 4, after which the server 4 can transmit the data over communication link 10, communication network 6, and communication link 9 to the computing system 2…vehicle 8 (and perhaps other vehicles in communication with the server 4) can transmit data to the server 4, specifying the server 4 as the destination for the data. Thereafter, the computing system 2 can transmit to the server 4 a request for the data, the server 4 can assemble the data and transmit the data to the computing system 2 in response to the request”, Paragraph 61, “computing system 2 may operate as a vehicle diagnostic tool, scanner, or other type of VST”, Paragraph 74, “vehicle diagnostic information may also include diagnostic trouble codes from the vehicle 8. The diagnostic trouble codes may indicate issues associated with one or more vehicle systems…computing system 2 obtaining vehicle diagnostic information from the vehicle 8 may be the VST 40 described in FIG. 5. Particularly, the VST 40 may request and obtain VDP from the vehicle 8 using a vehicle data message (VDM) (e.g., a serial data message). For instance, the VST 40 may use the DLC or another component to communicate with the vehicle 8 to obtain the VDP that describe operations of the vehicle 8. As an example implementation, the VST 40 may receive the VDP from the vehicle 8 in the form of an electrical signal…computing system 2 can receive vehicle diagnostic information from an on-board diagnostics (OBD) II reporting system of the vehicle 8 operating in OBD II, mode $01. Similarly, the computing system 2 can receive vehicle diagnostic information from an OBD reporting system of the vehicle 8 operating in OBD II, mode $02. In further examples, the computing system 2 can switch between receiving the parameters from the OBD II reporting system of the vehicle operating in mode 1, mode $02, and other OBD II modes”, Paragraphs 166-168) in response to receiving the return signal from the car sharing server (e.g. data indicating an active connection/diagnostic session and/or a response to a request to the server for data, as already described above) and transmit trouble state information (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs), measurements read by a shop tool from a VDM, real-time and/or non-real-time electrical measurements (e.g., sensor readings), VDI, and/or other types of data…the vehicle 8 can transmit data indirectly to the computing system 2 by transmitting the data over communication link 12, communication network 6, and communication link 10 to the server 4, after which the server 4 can transmit the data over communication link 10, communication network 6, and communication link 9 to the computing system 2…vehicle 8 (and perhaps other vehicles in communication with the server 4) can transmit data to the server 4, specifying the server 4 as the destination for the data. Thereafter, the computing system 2 can transmit to the server 4 a request for the data, the server 4 can assemble the data and transmit the data to the computing system 2 in response to the request”, Paragraph 61) of a plurality of electronic devices of the vehicle (“electronic vehicle components on a vehicle”, Paragraph 2, “various systems of a vehicle”, Paragraph 4, “other communication can occur between devices operating in the vehicle. For example, the user can use the computing system 2 to trigger operation of one or more sensors measuring aspects of operation of one or more vehicle systems”, Paragraph 97, “data received by a processor can represent a vehicle component. The processor can determine what type of vehicle component is represented by the data by comparing the data to a structure that defines a variety of vehicle components”, Paragraph 232) to the car sharing server (see citation to Paragraph 61 shown above) in response to receiving the diagnosis request signal from the car sharing server (e.g. a request to diagnose the vehicle and/or suggested PIDs to request from the vehicle, as already described above).
Regarding Claim 5, Covington discloses the vehicle according to Claim 1, and Covington further discloses that the non-transitory storage medium further containing program instructions, when executed by the processor, causes the transceiver to:
request the plurality of controllers for the trouble code information (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs), measurements read by a shop tool from a VDM, real-time and/or non-real-time electrical measurements (e.g., sensor readings), VDI, and/or other types of data…computing system 2 can transmit to the server 4 a request for the data, the server 4 can assemble the data and transmit the data to the computing system 2 in response to the request”, Paragraph 61, “computing system 2 may operate as a vehicle diagnostic tool, scanner, or other type of VST”, Paragraph 74, “vehicle diagnostic information may also include diagnostic trouble codes from the vehicle 8. The diagnostic trouble codes may indicate issues associated with one or more vehicle systems…computing system 2 obtaining vehicle diagnostic information from the vehicle 8 may be the VST 40 described in FIG. 5. Particularly, the VST 40 may request and obtain VDP from the vehicle 8 using a vehicle data message (VDM) (e.g., a serial data message). For instance, the VST 40 may use the DLC or another component to communicate with the vehicle 8 to obtain the VDP that describe operations of the vehicle 8. As an example implementation, the VST 40 may receive the VDP from the vehicle 8 in the form of an electrical signal”, Paragraphs 166-167) in response to receiving the return signal of the vehicle from the car sharing server (e.g. data indicating an active connection/diagnostic session and/or a response to a request to the server for data, as already described above).
Regarding Claim 12 (generally considered analogous to Claim 5), Covington discloses the control method according to Claim 8, and Covington further discloses that the control method further comprises:
requesting the plurality of controllers for the trouble code information (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs), measurements read by a shop tool from a VDM, real-time and/or non-real-time electrical measurements (e.g., sensor readings), VDI, and/or other types of data…computing system 2 can transmit to the server 4 a request for the data, the server 4 can assemble the data and transmit the data to the computing system 2 in response to the request”, Paragraph 61, “computing system 2 may operate as a vehicle diagnostic tool, scanner, or other type of VST”, Paragraph 74, “vehicle diagnostic information may also include diagnostic trouble codes from the vehicle 8. The diagnostic trouble codes may indicate issues associated with one or more vehicle systems…computing system 2 obtaining vehicle diagnostic information from the vehicle 8 may be the VST 40 described in FIG. 5. Particularly, the VST 40 may request and obtain VDP from the vehicle 8 using a vehicle data message (VDM) (e.g., a serial data message). For instance, the VST 40 may use the DLC or another component to communicate with the vehicle 8 to obtain the VDP that describe operations of the vehicle 8. As an example implementation, the VST 40 may receive the VDP from the vehicle 8 in the form of an electrical signal”, Paragraphs 166-167) in response to receiving the return signal of the vehicle from the car sharing server (e.g. data indicating an active connection/diagnostic session and/or a response to a request to the server for data, as already described above).
Regarding Claim 6, Covington discloses the vehicle according to Claim 1, and Covington further discloses that the non-transitory storage medium further containing program instructions, when executed by the processor, causes the transceiver to:
request the power controller for the trouble state information of the plurality of electronic devices (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs), measurements read by a shop tool from a VDM, real-time and/or non-real-time electrical measurements (e.g., sensor readings), VDI, and/or other types of data…the computing system 2 can transmit to the server 4 a request for the data, the server 4 can assemble the data and transmit the data to the computing system 2 in response to the request”, Paragraph 61) in response to receiving the diagnosis request signal of the vehicle from the car sharing server (e.g. a request to diagnose the vehicle and/or suggested PIDs to request from the vehicle, as already described above).
Regarding Claim 13 (generally considered analogous to Claim 6), Covington discloses the control method according to Claim 8, and Covington further discloses that the control method further comprises:
requesting the plurality of controllers for the trouble state information of the plurality of electronic devices (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs), measurements read by a shop tool from a VDM, real-time and/or non-real-time electrical measurements (e.g., sensor readings), VDI, and/or other types of data…the computing system 2 can transmit to the server 4 a request for the data, the server 4 can assemble the data and transmit the data to the computing system 2 in response to the request”, Paragraph 61) in response to receiving the diagnosis request signal of the vehicle from the car sharing server (e.g. a request to diagnose the vehicle and/or suggested PIDs to request from the vehicle, as already described above).
Regarding Claim 7, Covington discloses the vehicle according to Claim 1, and Covington further discloses a Tire Pressure Monitoring System (TPMS) configured to generate tire air pressure information of the vehicle (“For instance, the computing system may analyze…four PIDs from the tire pressure monitoring system (TPMS)”, Paragraph 43), and
wherein the non-transitory storage medium further containing program instructions, when executed by the processor causes the transceiver to:
request the tire pressure information of the vehicle to the TPMS (“computing system may identify parameters for PIDs for…each tire pressure, or other similar systems”, Paragraph 170, “a desired health range can be a range in which a value associated with a PID (e.g., a VCP) indicates a vehicle system is within an OEM specified operating range (e.g., desired tire pressure values)”, Paragraph 183) in response to receiving the diagnosis request signal of the vehicle from the car sharing server (e.g. a request to diagnose the vehicle and/or suggested PIDs to request from the vehicle, as already described above) and transmit the tire air pressure information of the vehicle received from the TPMS to the car sharing server (“vehicle system column 336 includes various vehicle systems, such as…tire pressure monitor…Some of these vehicle systems are associated with multiple PIDs in the table. The data list title column 338 provides the various types of data associated with each PID, such as…tire pressure data (TPM) data”, Paragraph 200, “common selections section 412 is shown with commonly analyzed systems of a vehicle, including…tire pressure monitor”, Paragraph 212, “code information may include different types of codes, such as…tire pressure monitor codes”, Paragraph 225, “vehicle health graphics 506 may represent information obtained from one or more VCPs, such as…user adjustable parameters (e.g., tire pressure). Particularly, the vehicle health graphics 506 is shown with health graphics conveying information for…each tire pressure…for the vehicle…Each tire's PSI is listed as a numerical value and may use colors that indicate whether the numerical value is in a healthy zone or not (e.g., green represents that the PSI is in an optimal zone and red represents that the PSI is too high or low)”, Paragraph 227).
Regarding Claim 14 (generally considered analogous to Claim 7), Covington discloses the control method according to Claim 8, and Covington further discloses that the control method further comprises:
in response to receiving the diagnosis request signal of the vehicle from the car sharing server (e.g. a request to diagnose the vehicle and/or suggested PIDs to request from the vehicle, as already described above), transmitting tire air pressure information of the vehicle to the car sharing server (“For instance, the computing system may analyze…four PIDs from the tire pressure monitoring system (TPMS)”, Paragraph 43, “computing system may identify parameters for PIDs for…each tire pressure, or other similar systems”, Paragraph 170, “a desired health range can be a range in which a value associated with a PID (e.g., a VCP) indicates a vehicle system is within an OEM specified operating range (e.g., desired tire pressure values)”, Paragraph 183, “vehicle system column 336 includes various vehicle systems, such as…tire pressure monitor…Some of these vehicle systems are associated with multiple PIDs in the table. The data list title column 338 provides the various types of data associated with each PID, such as…tire pressure data (TPM) data”, Paragraph 200, “common selections section 412 is shown with commonly analyzed systems of a vehicle, including…tire pressure monitor”, Paragraph 212, “code information may include different types of codes, such as…tire pressure monitor codes”, Paragraph 225, “vehicle health graphics 506 may represent information obtained from one or more VCPs, such as…user adjustable parameters (e.g., tire pressure). Particularly, the vehicle health graphics 506 is shown with health graphics conveying information for…each tire pressure…for the vehicle…Each tire's PSI is listed as a numerical value and may use colors that indicate whether the numerical value is in a healthy zone or not (e.g., green represents that the PSI is in an optimal zone and red represents that the PSI is too high or low)”, Paragraph 227).
Regarding Claim 16, Covington discloses the vehicle trouble diagnosis system of Claim 15, and Covington further discloses that the car sharing server comprises a memory and is configured to match and store in the memory at least one of the trouble code information received from the vehicle and the trouble state information of the plurality of electronic devices with a unique number of the vehicle (“The computing system may store the vehicle health record locally or remotely (e.g., at a server) with information that associates the record with the particular vehicle (e.g., an account for the vehicle)”, Paragraph 46, “For any given computer system discussed herein, such as the computing system 2, the server 4, and/or the vehicle 8, data received by that device can be stored within a computer-readable medium for use by that device”, Paragraph 63, “such data can include a vehicle identification number (VIN) of the vehicle, a DTC indicative of a particular vehicle component of the vehicle”, Paragraph 65, “computing system 2 may provide a request 14 for information related to the health of the vehicle 8. For instance, the computing system 2 may request 14 for a vehicle health record associated with the vehicle 8. The computing system 2 may provide an account reference number or another indication associated with the vehicle 8 to the server 4. In response, the server 4 may provide the vehicle health record associated with the vehicle 8 to the computing system 2. Similarly, the computing system 2 may request 14 for a vehicle health record for the vehicle 8 from the server 4 that corresponds to multiple vehicle health records complied together”, Paragraph 69, “server 4 comprises a processor 60, a communication interface 61, and a memory 62”, Paragraph 116, “memory 62 may correspond to various types of memory and may store other information within examples”, Paragraph 118).
Regarding Claim 17, Covington discloses the vehicle trouble diagnosis system of Claim 16, and Covington further discloses that the car sharing server is configured to determine whether it is necessary to make a repair to the vehicle based on at least one of the trouble code information received from the vehicle and[[or]] the trouble state information of the plurality of electronic devices (“the comparison of a PID's current value relative to a predefined value can enable the computing system to determine if the system represented by the PID requires some form of repair (e.g., a rotation, refill, replacement). These determinations for various vehicle systems can be compiled into the vehicle health record, which can then be used for various purposes, including: (i) as a way to view and understand the current health of various vehicle system, (ii) to keep track of the service record for one or more vehicle system over time, and (iii) to provide estimations on when vehicle systems may require some form of attention (e.g., repair, refill, rotation, replacement)”, Paragraph 5, “a technician may use the trends and a vehicle health record to express which systems may benefit from some form of preventative repair or replacement to avoid potential larger costs down the road for the vehicle owner”, Paragraph 47, “If the computing system 2 determines that the system is not within the healthy range, the computing system 2 may use a second comparison to determine if the vehicle system requires repair or replacement”, Paragraph 178, “computing system 2 may specify that the system is healthy and does not require immediate attention (e.g., repair or replacement)…the vehicle health record may clearly show that the system is not within an ideal range for operation and attention may be required (e.g., repair or replacement)…computing system 2 may specify that the system is healthy and does not require immediate attention (e.g., repair or replacement) within the vehicle health record…the vehicle health record may clearly show that the system is not within an ideal range for operation and attention may be required (e.g., repair or replacement)”, Paragraphs 183-184, “maintenance intervals may compare the current mileage of the vehicle's odometer and indicate which vehicle systems (if any) may require some form of review or repair (e.g., rotation, changing, replacement) at what future mileage”, Paragraph 196).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 9-11, and 20 are rejected under 35 U.S.C. 103 as being obvious over Covington in view of Aceña et al. (US 2017/0292982, filed 11 Apr 16 and published 12 Oct 17), herein “Aceña”.
Regarding Claim 2, Covington discloses the vehicle according to Claim 1, and Covington further renders obvious that the vehicle further comprises:
a current sensor configured to measure current values flowing through the plurality of electronic devices (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs)…real-time and/or non-real-time electrical measurements (e.g., sensor readings))”, Paragraph 61, “computing system 2 may include or communicate with digital oscilloscopes to obtain sensor data. A digital oscilloscope may display voltage over a period time, which can help identify a vehicle fault associated with a vehicle symptom, such as an engine knock, an engine misfire, or a pulsing vehicle brake”, Paragraph 94, “a sensor can connect to an analog or digital input of the processor 23. In those or other implementations, a sensor can connect to an analog-to-digital converter connected to a digital input of the processor 23. As an example, a sensor can output an analog voltage signal between zero volts and five volts. As another example, a sensor can output a pulse-width modulated signal between zero volts and twelve volts. Other examples of sensor outputs and sensor output voltage ranges are possible”, Paragraph 98, “PID values/PID index 34 may include information indicating specified values of parameters associated with a vehicle component (e.g., sensor values) as well as PIDs arranged in indices”, Paragraph 101, “a power supply such as the power supply 36 or any other power supply discussed in this disclosure can include (1) a connection to an internal power source, and (2) power transfer circuitry to provide an electrical current to flow to electrically-operable component(s) connected to the internal power source. As an example, the internal power source can include an energy storage device, such as a battery”, Paragraph 103, “the VDP graph text 81 can comprise text indicative of a threshold that pertains to a particular vehicle component…or a PID associated with that vehicle component. The threshold can specify its units, such as…volts or amperes”, Paragraph 145, “sensor data from a variety of vehicle sensors or other types of sensors communicating with the computing system 2”, Paragraph 189; note that it is implied by Covington that if sensor readings can include real-time electrical measurements (per Paragraph 61) and that thresholds can specify units “such as…amperes” (per Paragraph 94), then collected sensor data may certainly include data from current sensors, since current is measured in amperes and the threshold units are in amperes so the sensors associated with those thresholds must be measuring current; as such, even though it is not explicitly stated within Covington that the sensors specifically measure current values flowing through each electronic device, this would be considered obvious to one of ordinary skill in the art at the time of filing for the same reason as described by Covington with respect to measuring voltage – “which can help identify a vehicle fault associated with a vehicle symptom” per Paragraph 94; also see obviousness discussion pertaining to Aceña below),
wherein the non-transitory storage medium further containing program instructions, when executed by the processor, causes the power controller to:
transmit control signals for operating the plurality of electronic devices (“the computing system 2 may initiate a functional test based on sensor data. For example, the computing system 2 may review and analyze sensor data and PID data (e.g., a PID threshold breach) to determine a functional test to perform. In some examples, the computing system 2 can perform a mass air flow sensor test, power on or off headlights, and/or power on or off other sensors, such as cameras, microphones, etc.”, Paragraph 190) in response to receiving the diagnosis request signal from the car sharing server (e.g. a request to diagnose the vehicle and/or suggested PIDs to request from the vehicle, as already described above), and
generate the trouble state information of the plurality of electronic devices (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs), measurements read by a shop tool from a VDM, real-time and/or non-real-time electrical measurements (e.g., sensor readings), VDI, and/or other types of data…the computing system 2 can transmit to the server 4 a request for the data, the server 4 can assemble the data and transmit the data to the computing system 2 in response to the request”, Paragraph 61) based on a difference between (see obviousness discussion pertaining to Aceña below) a maximum value and a minimum value of the current values measured by the current sensor (“The VDP graph 50 can also show graph text 52, which may include information such as a name of a parameter represented by the VDP line graph 51, a units identifier identifying the units of the VDP line graph 51 (e.g., volts, percent, or counts), and threshold ranges (e.g., minimum and maximum thresholds associated with a particular PID). In some instances, the minimum and maximum ranges can be restricted to the minimum and maximum values of the VDP line graph 51 currently displayed within the VDP graph 50. For instance, memory 27 can store minimum and maximum values for one or more vehicle parameters and use those stored minimum and maximum values to populate the graph text 52 when a parameter associated with minimum and maximum values is displayed by the display 41 on the VST 40”, Paragraph 112, “the threshold or thresholds for each PID can comprise a maximum data value and a minimum data value. The predefined values 67 comprise one or more thresholds for PIDs from each set of vehicles identifiable by some particular vehicle information. In this way, the server 4 can provide the computing system 2 with applicable thresholds with respect to a particular vehicle connected to the computing system 2”, Paragraph 124, “based on the comparison, determining that the current value of the PID is below the predetermined value for the PID, wherein the predetermined value for the PID represents a lower bound threshold for the PID; and wherein displaying the vehicle health record representing the health of the particular system of the vehicle comprises: displaying the vehicle health record with an alert indicating that the particular system requires maintenance”, Paragraph 251, “based on the comparison, determining that the current value of the PID is above the predetermined value for the PID, wherein the predetermined value for the PID represents an upper bound threshold for the PID; and wherein displaying the vehicle health record representing the health of the particular system of the vehicle comprises: displaying the vehicle health record with an alert indicating that the particular system requires maintenance”, Paragraph 253; also see obviousness explanation already described above).
While Covington clearly discloses the use of upper bounds and lower bounds with respect to thresholds for sensory data, wherein the upper bound may be associated with a comparison to the maximum value of the sensory data and the lower bound may be associated with a comparison to the minimum value of the sensory data, Covington does not specifically disclose that the trouble state information of any given electronic device is based on a difference between a maximum value and a minimum value of current values measured by a current sensor.  In other words, Covington discloses comparing the minimum value with a lower bound and the maximum value with an upper bound, but not necessarily comparing the range in the sensory data values (i.e. the difference between the minimum value and the maximum value) with a maximum allowable range.  However, this is taught by Aceña (“current sensors (e.g., first sensor 70, third sensor 74) may be configured to output voltage signal S1, S3 corresponding to a sensed current through a shunt resistor of detector (e.g., first shunt resistor 80 or second shunt resistor 82). For example, and without limitation, first sensor 70 and/or third sensor 74 may include a current shunt monitor integrated circuit. In embodiments, first sensor 70 and/or third sensor 74 may be connected with source voltage SOURCE (e.g., 5V) and/or reference voltage REF (e.g., 2.5V) that may be provided to detector via controller”, Paragraph 27, “Controller 90 may be configured to determine a system status according to the sensor outputs, such as via the method 110 generally illustrated in FIG. 7. In step 112, controller 90 may set system 30 to first state a (e.g., via causing first control signal CON1 to be active). Generator 40 may generate first generator signal HVIL_H and provide it to detector 60, and detector 60 may provide corresponding first test signal H to HVIL test loop 100. In step 114, first sensor 70 may sense the current I1_a of first test signal H…third sensor 74 may sense the current I2_a of returned first test signal H_R…In step 116, controller 90 may set system 30 to second state b (e.g., via causing second control signal CON2 to be active). Generator 40 may generate second generator signal HVIL_L and provide it to detector 60, and detector 60 may provide corresponding second test signal L to HVIL test loop 100. In step 118, third sensor 74 may sense the current I2_a of second test signal L…first sensor 70 may sense the current I1_b of returned second test signal L_R…In step 120, controller may compare the sensed currents I1_a, I2_a of the first test signal H and its returned version H_R, and/or may compare the sensed currents I1_b, I2_b of the second test signal L and its returned version L_R. If the sensed currents for either of the test signals H, L are not within a specified or predetermined range (e.g., an acceptable/expected error range) of the sensed currents for their respective returned versions H_R, L_R, controller 90 may determine/indicate a system condition or system state (e.g., an error condition)…controller 90, in step 136, may compare the sensed current I1_a of the first test signal H and the sensed current I1_b of the second test signal L. If current I1_a and current I1_b are not within a predetermined range of each other (e.g., within an acceptable/expected error range), controller 90 may indicate an abnormal status 138, such as because of an unexpected nonlinear event, unexpected diode behavior, or other errors”, Paragraphs 31-37).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vehicle (and/or the control method and/or the vehicle trouble diagnosis system) of Covington so that the range in the sensory data values specific to measured currents from one or more current sensors are compared to a specified or predetermined range to determine the status of the circuit/component/device being tested, as taught by Aceña, in order to easily identify when there are significant fluctuations in the measured current values, which could be used to indicate a trouble status, versus when there are “normal” or “acceptable” levels of fluctuations in the measured current values, which could be used to indicate a non-trouble status.  Note that this obviousness rationale is equally applicable to analogous Claims 9 and 20 below (and/or those dependent on this claim or Claims 9 and 20), but will not be repeated for the sake of brevity.
Regarding Claim 9 (generally considered analogous to Claim 2), Covington discloses the control method according to Claim 8, and Covington further renders obvious that the generating the trouble state information of the plurality of electronic devices comprises:
transmitting control signals for operating the plurality of electronic devices (“the computing system 2 may initiate a functional test based on sensor data. For example, the computing system 2 may review and analyze sensor data and PID data (e.g., a PID threshold breach) to determine a functional test to perform. In some examples, the computing system 2 can perform a mass air flow sensor test, power on or off headlights, and/or power on or off other sensors, such as cameras, microphones, etc.”, Paragraph 190);
measuring, by a current sensor, current values flowing through the plurality of electronic devices (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs)…real-time and/or non-real-time electrical measurements (e.g., sensor readings))”, Paragraph 61, “computing system 2 may include or communicate with digital oscilloscopes to obtain sensor data. A digital oscilloscope may display voltage over a period time, which can help identify a vehicle fault associated with a vehicle symptom, such as an engine knock, an engine misfire, or a pulsing vehicle brake”, Paragraph 94, “a sensor can connect to an analog or digital input of the processor 23. In those or other implementations, a sensor can connect to an analog-to-digital converter connected to a digital input of the processor 23. As an example, a sensor can output an analog voltage signal between zero volts and five volts. As another example, a sensor can output a pulse-width modulated signal between zero volts and twelve volts. Other examples of sensor outputs and sensor output voltage ranges are possible”, Paragraph 98, “PID values/PID index 34 may include information indicating specified values of parameters associated with a vehicle component (e.g., sensor values) as well as PIDs arranged in indices”, Paragraph 101, “a power supply such as the power supply 36 or any other power supply discussed in this disclosure can include (1) a connection to an internal power source, and (2) power transfer circuitry to provide an electrical current to flow to electrically-operable component(s) connected to the internal power source. As an example, the internal power source can include an energy storage device, such as a battery”, Paragraph 103, “the VDP graph text 81 can comprise text indicative of a threshold that pertains to a particular vehicle component…or a PID associated with that vehicle component. The threshold can specify its units, such as…volts or amperes”, Paragraph 145, “sensor data from a variety of vehicle sensors or other types of sensors communicating with the computing system 2”, Paragraph 189; note that it is implied by Covington that if sensor readings can include real-time electrical measurements (per Paragraph 61) and that thresholds can specify units “such as…amperes” (per Paragraph 94), then collected sensor data may certainly include data from current sensors, since current is measured in amperes and the threshold units are in amperes so the sensors associated with those thresholds must be measuring current; as such, even though it is not explicitly stated within Covington that the sensors specifically measure current values flowing through each electronic device, this would be considered obvious to one of ordinary skill in the art at the time of filing for the same reason as described by Covington with respect to measuring voltage – “which can help identify a vehicle fault associated with a vehicle symptom” per Paragraph 94; also see obviousness discussion pertaining to Aceña as already describe above with regards to Claim 2); and
generating the trouble state information of the plurality of electronic devices (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs), measurements read by a shop tool from a VDM, real-time and/or non-real-time electrical measurements (e.g., sensor readings), VDI, and/or other types of data…the computing system 2 can transmit to the server 4 a request for the data, the server 4 can assemble the data and transmit the data to the computing system 2 in response to the request”, Paragraph 61) based on a difference between (see obviousness discussion pertaining to Aceña as already describe above with regards to Claim 2) a maximum value and a minimum value of the current values flowing through the plurality of electronic devices (“The VDP graph 50 can also show graph text 52, which may include information such as a name of a parameter represented by the VDP line graph 51, a units identifier identifying the units of the VDP line graph 51 (e.g., volts, percent, or counts), and threshold ranges (e.g., minimum and maximum thresholds associated with a particular PID). In some instances, the minimum and maximum ranges can be restricted to the minimum and maximum values of the VDP line graph 51 currently displayed within the VDP graph 50. For instance, memory 27 can store minimum and maximum values for one or more vehicle parameters and use those stored minimum and maximum values to populate the graph text 52 when a parameter associated with minimum and maximum values is displayed by the display 41 on the VST 40”, Paragraph 112, “the threshold or thresholds for each PID can comprise a maximum data value and a minimum data value. The predefined values 67 comprise one or more thresholds for PIDs from each set of vehicles identifiable by some particular vehicle information. In this way, the server 4 can provide the computing system 2 with applicable thresholds with respect to a particular vehicle connected to the computing system 2”, Paragraph 124, “based on the comparison, determining that the current value of the PID is below the predetermined value for the PID, wherein the predetermined value for the PID represents a lower bound threshold for the PID; and wherein displaying the vehicle health record representing the health of the particular system of the vehicle comprises: displaying the vehicle health record with an alert indicating that the particular system requires maintenance”, Paragraph 251, “based on the comparison, determining that the current value of the PID is above the predetermined value for the PID, wherein the predetermined value for the PID represents an upper bound threshold for the PID; and wherein displaying the vehicle health record representing the health of the particular system of the vehicle comprises: displaying the vehicle health record with an alert indicating that the particular system requires maintenance”, Paragraph 253; also see obviousness explanations already described above).
Regarding Claim 20 (generally considered analogous to Claim 2), Covington discloses the vehicle trouble diagnosis system of Claim 15, and Covington further renders obvious that the vehicle is configured to transmit control signals for operating the plurality of electronic devices (“the computing system 2 may initiate a functional test based on sensor data. For example, the computing system 2 may review and analyze sensor data and PID data (e.g., a PID threshold breach) to determine a functional test to perform. In some examples, the computing system 2 can perform a mass air flow sensor test, power on or off headlights, and/or power on or off other sensors, such as cameras, microphones, etc.”, Paragraph 190) in response to receiving the diagnosis request signal from the car sharing server (e.g. a request to diagnose the vehicle and/or suggested PIDs to request from the vehicle, as already described above) and generate the trouble state information of the plurality of electronic devices (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs), measurements read by a shop tool from a VDM, real-time and/or non-real-time electrical measurements (e.g., sensor readings), VDI, and/or other types of data…the computing system 2 can transmit to the server 4 a request for the data, the server 4 can assemble the data and transmit the data to the computing system 2 in response to the request”, Paragraph 61) based on current values flowing through the plurality of electronic devices measured by a current sensor while transmitting the control signals (“vehicle 8 can transmit various data to the computing system 2, such as OBD data (e.g., diagnostic trouble codes (DTCs)…real-time and/or non-real-time electrical measurements (e.g., sensor readings))”, Paragraph 61, “computing system 2 may include or communicate with digital oscilloscopes to obtain sensor data. A digital oscilloscope may display voltage over a period time, which can help identify a vehicle fault associated with a vehicle symptom, such as an engine knock, an engine misfire, or a pulsing vehicle brake”, Paragraph 94, “a sensor can connect to an analog or digital input of the processor 23. In those or other implementations, a sensor can connect to an analog-to-digital converter connected to a digital input of the processor 23. As an example, a sensor can output an analog voltage signal between zero volts and five volts. As another example, a sensor can output a pulse-width modulated signal between zero volts and twelve volts. Other examples of sensor outputs and sensor output voltage ranges are possible”, Paragraph 98, “PID values/PID index 34 may include information indicating specified values of parameters associated with a vehicle component (e.g., sensor values) as well as PIDs arranged in indices”, Paragraph 101, “a power supply such as the power supply 36 or any other power supply discussed in this disclosure can include (1) a connection to an internal power source, and (2) power transfer circuitry to provide an electrical current to flow to electrically-operable component(s) connected to the internal power source. As an example, the internal power source can include an energy storage device, such as a battery”, Paragraph 103, “the VDP graph text 81 can comprise text indicative of a threshold that pertains to a particular vehicle component…or a PID associated with that vehicle component. The threshold can specify its units, such as…volts or amperes”, Paragraph 145, “sensor data from a variety of vehicle sensors or other types of sensors communicating with the computing system 2”, Paragraph 189; note that it is implied by Covington that if sensor readings can include real-time electrical measurements (per Paragraph 61) and that thresholds can specify units “such as…amperes” (per Paragraph 94), then collected sensor data may certainly include data from current sensors, since current is measured in amperes and the threshold units are in amperes so the sensors associated with those thresholds must be measuring current; as such, even though it is not explicitly stated within Covington that the sensors specifically measure current values flowing through each electronic device, this would be considered obvious to one of ordinary skill in the art at the time of filing for the same reason as described by Covington with respect to measuring voltage – “which can help identify a vehicle fault associated with a vehicle symptom” per Paragraph 94, “The VDP graph 50 can also show graph text 52, which may include information such as a name of a parameter represented by the VDP line graph 51, a units identifier identifying the units of the VDP line graph 51 (e.g., volts, percent, or counts), and threshold ranges (e.g., minimum and maximum thresholds associated with a particular PID). In some instances, the minimum and maximum ranges can be restricted to the minimum and maximum values of the VDP line graph 51 currently displayed within the VDP graph 50. For instance, memory 27 can store minimum and maximum values for one or more vehicle parameters and use those stored minimum and maximum values to populate the graph text 52 when a parameter associated with minimum and maximum values is displayed by the display 41 on the VST 40”, Paragraph 112, “the threshold or thresholds for each PID can comprise a maximum data value and a minimum data value. The predefined values 67 comprise one or more thresholds for PIDs from each set of vehicles identifiable by some particular vehicle information. In this way, the server 4 can provide the computing system 2 with applicable thresholds with respect to a particular vehicle connected to the computing system 2”, Paragraph 124, “based on the comparison, determining that the current value of the PID is below the predetermined value for the PID, wherein the predetermined value for the PID represents a lower bound threshold for the PID; and wherein displaying the vehicle health record representing the health of the particular system of the vehicle comprises: displaying the vehicle health record with an alert indicating that the particular system requires maintenance”, Paragraph 251, “based on the comparison, determining that the current value of the PID is above the predetermined value for the PID, wherein the predetermined value for the PID represents an upper bound threshold for the PID; and wherein displaying the vehicle health record representing the health of the particular system of the vehicle comprises: displaying the vehicle health record with an alert indicating that the particular system requires maintenance”, Paragraph 253; also see obviousness explanations already described above).
Regarding Claim 3, Covington as modified by Aceña renders obvious the vehicle according to Claim 2, and Aceña further teaches that the non-transitory storage medium further containing program instructions, when executed by the processor, causes the power controller to:
generate the trouble state information that a first electronic device among the plurality of electronic devices is in a trouble state when the difference between the maximum value and the minimum value of the current values measured by the current sensor while transmitting the control signals for operating the first electronic device is less than or equal to a predetermined value (“controller 90, in step 136, may compare the sensed current I1_a of the first test signal H and the sensed current I1_b of the second test signal L. If current I1_a and current I1_b are not within a predetermined range of each other (e.g., within an acceptable/expected error range), controller 90 may indicate an abnormal status 138, such as because of an unexpected nonlinear event, unexpected diode behavior, or other errors”, Paragraphs 31-37).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vehicle (and/or the control method and/or the vehicle trouble diagnosis system) of Covington so that the range in the sensory data values specific to measured currents from one or more current sensors are compared to a specified or predetermined range to determine whether status of the circuit/component/device being tested is a first trouble state (i.e. “abnormal”), as taught by Aceña, in order to easily identify when there are significant fluctuations in the measured current values, which could be used to indicate a trouble status, versus when there are “normal” or “acceptable” levels of fluctuations in the measured current values, which could be used to indicate a non-trouble status.
Regarding Claim 10 (generally considered analogous to Claim 3), Covington as modified by Aceña renders obvious the control method according to Claim 9, and Aceña further teaches that generating the trouble state information of the plurality of electronic devices comprises:
generating the trouble state information that a first electronic device among the plurality of electronic devices is in a trouble state when the difference between the minimum value and the maximum value of the current values measured by the current sensor while operating the first electronic device is equal to or less than a predetermined value (“controller 90, in step 136, may compare the sensed current I1_a of the first test signal H and the sensed current I1_b of the second test signal L. If current I1_a and current I1_b are not within a predetermined range of each other (e.g., within an acceptable/expected error range), controller 90 may indicate an abnormal status 138, such as because of an unexpected nonlinear event, unexpected diode behavior, or other errors”, Paragraphs 31-37).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vehicle (and/or the control method and/or the vehicle trouble diagnosis system) of Covington so that the range in the sensory data values specific to measured currents from one or more current sensors are compared to a specified or predetermined range to determine whether status of the circuit/component/device being tested is a first trouble state (i.e. “abnormal”), as taught by Aceña, in order to easily identify when there are significant fluctuations in the measured current values, which could be used to indicate a trouble status, versus when there are “normal” or “acceptable” levels of fluctuations in the measured current values, which could be used to indicate a non-trouble status.
Regarding Claim 4, Covington as modified by Aceña renders obvious the vehicle according to Claim 3, and Covington further discloses that the non-transitory storage medium further containing program instructions, when executed by the processor, causes the power controller to:
sequentially transmit the control signals for operating each of the plurality of electronic devices (“CRPI 28 can include program instructions to perform the set of functions 200”, Paragraph 90, “computing system 2 may perform one or more functions of the set 200 with assistance from the server 4 or another computing device. For instance, the computing system 2 may obtain the vehicle diagnostic information from the vehicle and communicate the vehicle diagnostic information to the server 4 for processing”, Paragraph 164, “set 200 may further include performing a functional test script prepared for the vehicle. In particular, performing the functional test script may include requesting the vehicle to perform one or more functional tests and requesting PID parameters from the vehicle in a predefined order in relation to requesting the vehicle to perform one or more functional tests. In some instances, at least a portion of the one or more sets of parameters are received in response to requesting PID parameters from the vehicle in the predefined order. In some examples, at least the portion of the one or more sets of parameters may include reactionary PIDs indicative of whether the one or more functional tests passed or failed. The health of the particular system of the vehicle may further reflect whether a functional test pertaining to the particular system passed or failed”, Paragraph 186).
Regarding Claim 11 (generally considered analogous to Claim 4), Covington as modified by Aceña renders obvious the control method according to Claim 10, and Covington further discloses that the generating the trouble state information of the plurality of electronic devices and transmitting the trouble state information of the plurality of electronic devices to the car sharing server comprises:
sequentially transmitting the control signals for operating each of the plurality of electronic devices (“CRPI 28 can include program instructions to perform the set of functions 200”, Paragraph 90, “computing system 2 may perform one or more functions of the set 200 with assistance from the server 4 or another computing device. For instance, the computing system 2 may obtain the vehicle diagnostic information from the vehicle and communicate the vehicle diagnostic information to the server 4 for processing”, Paragraph 164, “set 200 may further include performing a functional test script prepared for the vehicle. In particular, performing the functional test script may include requesting the vehicle to perform one or more functional tests and requesting PID parameters from the vehicle in a predefined order in relation to requesting the vehicle to perform one or more functional tests. In some instances, at least a portion of the one or more sets of parameters are received in response to requesting PID parameters from the vehicle in the predefined order. In some examples, at least the portion of the one or more sets of parameters may include reactionary PIDs indicative of whether the one or more functional tests passed or failed. The health of the particular system of the vehicle may further reflect whether a functional test pertaining to the particular system passed or failed”, Paragraph 186).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Covington in view of Bachant et al. (US 2020/0364950, filed 30 Aug 19), herein “Bachant”.
Regarding Claims 18-19, Covington discloses the vehicle trouble diagnosis system of Claim 17, and Covington remains silent regarding, but Bachant teaches, that the car sharing server (“the analysis of the diagnostics data can be done on a back end, remote server”, Paragraph 32) is configured to transmit a repair request signal to the vehicle when it has been determined that the repair of the vehicle is necessary (per Claim 18); and that the vehicle is configured to move to a predetermined place based on an autonomous driving system in response to receiving the repair request signal from the car sharing server (per Claim 19, dependent upon Claim 18) (“If the analysis of the diagnostics data determines that an issue is within a high criticality level (step 310), then the autonomous vehicle can come to a safe stop (step 312). For example, the diagnostics data can have values above or below a threshold value that indicates a critical and/or imminently urgent issue. If there are passengers within the autonomous vehicle, the system can call the nearest available backup service to pick them up (step 314). In some embodiments, the system can communicate to the passenger (via a pad within the autonomous vehicle, a notification within the rideshare application, etc.) that they are being provided alternative transportation”, Paragraph 49, “When the autonomous vehicle needs to automatically route itself to a maintenance facility, the maintenance facility can be selected and the system can pre-populate instructions within a work order for the maintenance facility based on certain parameters. These parameters can direct the autonomous vehicle to a shop that has the proper technicians with the proper parts to service the specific need of the autonomous vehicle…the work order can correspondingly be pre-populated with instructions for repairing the autonomous vehicle's specific system that needs repair”, Paragraph 50, “If the analysis of the diagnostics data determines that an issue is within a medium criticality level (step 322), then the autonomous vehicle can finish its current operations before being dispatched to an appropriate maintenance facility”, Paragraph 51, “If the analysis of the diagnostics data determines that an issue is within a low criticality level (step 328), then a work order can be scheduled for the future with pre-populated instructions and diagnostics information (e.g., the work order can be scheduled for a time when there is availability and the autonomous vehicle is not booked with a passenger) (step 330)”, Paragraph 52, “the autonomous vehicle can recalibrate its sensors. For example, a camera may not be properly detecting or seeing the world. This can indicate that it isn't properly calibrated. Depending on how far the current calibration values deviate from the expected range, a criticality of the calibration issue may be determined by the system. The autonomous vehicle may then be dispatched to drive to the closest place to recalibrate its sensors. In some embodiments, the autonomous vehicle may be routed to a checked billboard on a highway that enables the sensors within the autonomous vehicle to recalibrate”, Paragraph 53).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Covington so that the car sharing server can transmit a repair request signal to the vehicle in response to it being determined that the repair of the vehicle is necessary, and move the vehicle to a predetermined place based on an autonomous driving system in response to receiving the repair request signal from the car sharing server, as each taught by Bachant, in order to provide one or more signals to the vehicle that, based on the criticality of the issues found during the diagnostics, instruct the vehicle to finish its current ride, pull over to a stop and wait for a tow, notify one or more passengers of what’s occurring, autonomously drive itself to a logical place to recalibrate one or more of its sensors, and/or autonomously drive itself to an appropriate repair facility, depending on what makes the most sense given the issue/-s, the redundancies built into the vehicle, and the urgency of the issue/-s.
Response to Arguments
Applicant's arguments filed 13 Sep 22 have been fully considered but they are not fully persuasive.
Firstly, with regards to Applicant’s remarks stating that the previously made claim rejections under 35 USC 112(b) have been overcome by corrective amendments, Examiner is only partially persuaded.  Claims 8, 11, 15, and 17-18 (and those claims dependent upon these) are still rejected under this statute because either the previously made rejection was not addressed or at least not fully addressed, or else the amendments made to the claims created a new issue (and that new rejection was thus necessitated by amendment).
Secondly, with regards to Applicant’s remarks stating that the previously made claim rejections under 35 USC 102(a)(2) and 35 USC 103 have been overcome due to the amendments made to the claims, Examiner is not persuaded.  Applicant argues that (a) “Covington [nor Covington in combination with the other cited references] does not teach that a condition for transmitting vehicle health record from the vehicle to the server is receiving of ‘a return signal’ as recited in amended claim 1”, (b) in “claim 1, ‘a return signal of the vehicle’ and ‘a diagnostic request signal’ are used in different ways and thus they should not be interpreted as the same signal”, and (c) “‘trouble code information’ and ‘trouble state information’ are used in different ways and thus they should not be interpreted as the same signal”.  In rebuttal to these arguments, Examiner submits that per the provided citations to Covington: (a) when there is the presence of data indicating an active connection/diagnostic session and/or a response to a request to the server for data, which is equated to the claimed “return signal”, then an appropriate “vehicle health record” is then transmitted to the server from the vehicle, thus making the “return signal” a condition for this transmission, (b) the term “return signal” is clearly equated to data indicating an active connection/diagnostic session and/or a response to a request to the server for data, while the different term “diagnostic request signal” is clearly equated to a request to diagnose the vehicle and/or suggested PIDs to request from the vehicle, and (c) the term “trouble code information” is clearly equated to actual diagnostic trouble codes, while the different term “trouble state information” is clearly equated to measurements read by a shop tool from a VDM, real-time and/or non-real-time electrical measurements (e.g., sensor readings), VDI, and/or other types of data [which may or may not include OBD data such as diagnostic trouble codes].  As such, these arguments have not been found persuasive and the claims are still rejected under these same statutes (but the rejections have been updated to account for the amended claim language).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663